                  Case 1:21-mj-00176-ZMF Document 5 Filed 02/05/21 Page 1 of 13



AO 442 (Rev. 11/11) Arrest Warrant




                                          UNITED STATES DISTRICT COURT
                                                                     for the

                                                            District of Columbia

                  United States of America                                   Case: 1:21-mj-00176
                                 v.                                    )     Assigned to: Judge Faruqui, Zia M
                                                                       )     Assign Date: 1/28/2021
      Tammy A. Bronsburg (AKA: Tammy Butry)                            )     Description: COMPLAINT W/ARREST WARRANT
                                                                       )
                                                                       )
                                                                       )
                              Defendant


                                                        ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED                   to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Tammy A. Bronsburg (AKA: Tammy Butry)
who is accused of an offense or violation based on the following document filed with the court:

o   Indictment            o    Superseding Indictment         o   Information      o   Superseding Information            N Complaint
o   Probation Violation Petition             o   Supervised Release Violation Petition        o Violation Notice          0 Order of the Court

This offense is briefly described as follows:

18 U.S.C. § I752(a)(I) and (2) (Restricted Building or Grounds)
40 U.s.C. § 51 04( e )(2)(0) and (G) (Violent Entry or Disorderly Conduct)



                                                                                                             2021.01.28
                                                                                                             16:30: 17 -05'00'
Date:         0 1/28/2021
                                                                                              Isslling officer's signafllre

City and state:                      Washin ton D.C.                                   Zia M. Faruqui, U.S. Magistrate Judge
                                                                                                Printed name and title


                                                                    Return

           This warrant was received on (date)       \-1.«6,2.ol,          , and the person was arrested on (date)        "2- Lj ~ 7..01..1
at (city and state)  l,J ILL\AtYl'broR.~ ]"A
Date:   2-4 -2_OL\

                                                                                                Printed name and title
Case 1:21-mj-00176-ZMF Document 5 Filed 02/05/21 Page 2 of 13
Case 1:21-mj-00176-ZMF Document 5 Filed 02/05/21 Page 3 of 13
            Case 1:21-mj-00176-ZMF Document 5 Filed 02/05/21 Page 4 of 13




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                          NOTICE

UNITED STATES OF AMERICA                       )          CRIMINAL NO. 4:21-MJ-00017
                                               )
                v.                             )
                                               )
TAMMY BRONSBURG,                               )          (ARBUCKLE, M.J.)
               Defendant                       )
                                               )

Type of Case:

( ) Civil       (X) Criminal

(xx) TAKE NOTICE that the proceeding in this case has been SCHEDULED for the place, date
and time set forth below:

U.S. Courthouse                                           COURTROOM No. 3
Federal Building                                          3rd Floor
240 West Third Street                                     February 4, 2021
Williamsport, PA 17701                                    Time: 3:00 p.m.

TYPE OF PROCEEDING:                                       Initial Appearance-Rule 5


                                                   Peter J. Welsh, Clerk of Court
                                                   s/Christine A. Williamson
                                                   Christine A. Williamson, Deputy Clerk
DATED: February 4, 2021

To:             U.S. Attorney’s Office – Geoffrey W. MacArthur
                Defendant
                U.S. Marshal
                Pretrial / Probation
                File
Case 1:21-mj-00176-ZMF Document 5 Filed 02/05/21 Page 5 of 13
Case 1:21-mj-00176-ZMF Document 5 Filed 02/05/21 Page 6 of 13
Case 1:21-mj-00176-ZMF Document 5 Filed 02/05/21 Page 7 of 13
Case 1:21-mj-00176-ZMF Document 5 Filed 02/05/21 Page 8 of 13
Case 1:21-mj-00176-ZMF Document 5 Filed 02/05/21 Page 9 of 13
Case 1:21-mj-00176-ZMF Document 5 Filed 02/05/21 Page 10 of 13
Case 1:21-mj-00176-ZMF Document 5 Filed 02/05/21 Page 11 of 13
Case 1:21-mj-00176-ZMF Document 5 Filed 02/05/21 Page 12 of 13
Case 1:21-mj-00176-ZMF Document 5 Filed 02/05/21 Page 13 of 13
